      Case 8-19-72292-reg            Doc 126       Filed 05/24/19     Entered 05/24/19 16:06:02




                                                                                   Pryor & Mandelup, L.L.P.
                                                                                        Robert L. Pryor, Esq.
                                                                                       675 Old Country Road
                                                                                   Westbury, New York 11590
                                                                                               (516) 997-0999
                                                                                    rlp@pryormandelup.com

                                                                    Attorneys for 355 Crooked Hill Road LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re                                                               Chapter 7

PETLAND DISCOUNTS, INC.,                                            Case No. 8-19-72292-REG
d/b/a All Pet Distributors,

                                    Debtor.
-------------------------------------------------------------X

                                                    ORDER

                 Upon consideration of the Motion (the "Motion") of 355 Crooked Hill Road LLC

("355 Crooked Hill Road LLC ") for an Order pursuant to 11 U.S.C. §365(d)(3), compelling Allan

B. Mendelsohn, as Trustee of the Bankruptcy Estate of Petland Discounts, Inc., immediately to

satisfy certain post-petition lease obligations, for the lease (the “Lease”) located at 355 Crooked Hill

Road, Brentwood, New York (the "Premises") as more fully set forth in the Motion, and to comply

with and perform all other obligations under the Lease including the obligation to provide access

to the Premises in accordance with Paragraph "Second" thereof, and service thereof and the notice

of the Motion having been deemed sufficient and proper, and the Court having considered the

Motion and any opposition thereto, and upon the appearances of Robert L. Pryor, Esq., Pryor &

Mandelup, L.L.P. attorneys for 355 Crooked Hill Road LLC, and Avrum Rosen, Esq., Rosen &

Kantrow, PLLC, attorneys for the Trustee, it is hereby
      Case 8-19-72292-reg        Doc 126     Filed 05/24/19     Entered 05/24/19 16:06:02




                ORDERED, pursuant to 11 U.S.C. §365(d)(3), 11 U.S.C. §507(a)(2) and 503(b), 355

Crooked Hill Road LLC is granted an administrative expense claim in the amount of $42,177.42,

and it is further

                ORDERED, that the foregoing allowance is with prejudice to any allowance to 355

Crooked Hill Road LLC of any further administrative expense; and it is further

                ORDERED, that the foregoing award is without prejudice to the filing by 355

Crooked Hill Road LLC of a pre-petition unsecured claim; and it is further

                ORDERED, that nothing contained herein shall preclude the Trustee from

challenging any pre-petition unsecured claim that may be filed by 355 Crooked Hill Road LLC; and

it is further

                ORDERED, that the Lease shall be deemed rejected as of the close of business

Friday, May 31, 2019 (the “Lease Rejection Date”); and it is further

                ORDERED, without regard to the Lease Rejection Date, the Landlord may re-enter

the Premises upon the entry of this Order for the purposes of marketing and selling the Premises,

and it is further

                ORDERED, that 355 Crooked Hill Road LLC shall indemnify and hold the

bankruptcy estate and Trustee harmless in the event of any damage or loss as to property of the

bankruptcy estate that may result from the re-entry of the Premises; and it is further

                ORDERED, that this Court shall retain jurisdiction to implement and enforce this

Order to the extent necessary.




                                                               ____________________________
 Dated: Central Islip, New York                                     Robert E. Grossman
        May 24, 2019                                           United States Bankruptcy Judge
